Case 1:19-cr-00059-LO Document 189 Filed 03/02/21 Page 1 of 2 PagelD# 1518

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

 

)
UNITED STATES OF AMERICA,
v. )

) Case No. 1:19-cr-00059

DANIEL EVERETTE HALE, Hon. Liam O’Grady

Defendant.
)
ORDER

This matter comes before the Court on Defendant’s Daubert motion to exclude the expert
testimony of Dr. Eric L. Lang from trial. Dkt 154. The motion was fully briefed and the Court
heard oral argument on February 25, 2021.

The Court considers the motions under Federal Rule of Evidence 702, governing the
admissibility of expert testimony: “[a] witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of an opinion or otherwise if: (a) the
expert’s scientific, technical, or other specialized knowledge will help the trier of fact to understand
the evidence or determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c)
the testimony is the product of reliable principles and methods; and (d) the expert has reliably
applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. In carrying out its
“gatekeeping role,” the Court is mindful of additional applicable rules and the risks of misleading
or confusing the jury with certain expert testimony. See Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579, 595-96 (1993); Fed. R. Evid. 403. Proposed expert testimony must not be

based “on belief or speculation, and inferences must be derived using scientific or other valid
Case 1:19-cr-00059-LO Document 189 Filed 03/02/21 Page 2 of 2 PagelD# 1519

methods.” Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 200 (4th Cir. 2001) (quoting Oglesby
v. General Motors Corp., 190 F.3d 244, 250 (4th Cir. 1999)).

At the hearing, Dr. Lang testified in detail about his methodology of selecting certain
exfiltrated documents and excluding others. He explained the detailed examination of each case
by his researchers, and the criteria used to select the cases for inclusion in the valuation. He
performed the mean and median values after determining the cases selected. He responded to the
Defendant’s questions about the relevance of his testimony appropriately. He did review the
documents at issue in this case and explained why they could be evaluated using his methodology.

Defendant’s motion to exclude Dr. Lang’s testimony is hereby DENIED. Dr. Lang’s
experience as director of the Defense Personnel and Security Research Center (PERSEREC)
qualifies him as an expert on the topic of unauthorized disclosures of classified information, and
his proffered testimony is relevant and based on sufficient data and reliable methods. Furthermore,
the Court sees no danger of Dr. Lang’s testimony confusing or otherwise misleading the jury. For
these reasons, Dr. Lang will be permitted to testify at trial.

Itis SO ORDERED.

KF

March . , 2021 Liam O’Grad§:
Alexandria, Virginia United States District Judge

i)
